 

Case: 19-12312 Doc:13 _ Filed: 06/20/19 Page: 1 of 64

IN THE UNITED STATE BANKRUPTCY COURT FOR THE WESTERN

DISTRICT OF OKLAHOMA
IN RE: ALEXANDER LOUIS BEDNAR )
) CASE NO. 19-12312
Debtor ) CHAPTER 13

COVER SHEET-ORIGINAL SCHEDULE FILING

ORIGINAL FILING OF:

SUMMARY OF SCHEDULES

SCHEDULES A-J AND VERIFICATION SIGNATURE
STATEMENT OF FINANCIAL AFFAIRS

MEAN TEST AND VERIFICATION SIGNATURE
FORM 122C-2 DISPOSABLE INCOME

FORM 2010-NOTICE FOR FILING

CHAPTER 13 PLAN

FORM 2030 ATTORNEY DISCLOSURE

CREDITOR MATRIX

DATED this 20" day of June, 2019

Respectfully Submitted,

/s/Stephen A Harry
Stephen A Harry, OBA #20499
3030 NW Expressway Suite 200
Oklahoma City, OK 73102
(405) 694-4353 telephone
(405) 213-1486—facsimile
stephenaharry@sahlawoffice.com
Attorney for Debtor

 
Case: 19-12312 Doc: 13 Filed: 06/20/19 Page: 2 of 64

CERTIFICATE OF SERVICE

I hereby certify that on 20" day of June, 2019, a true and correct copy of the Entry
of Appearance was electronically served using the CM/ECF system, namely:

John T Hardeman
Trustee

U.S. Trustee

Further I certify that on the 20" day of June, 2019, copies of the Entry of Appearance
were forwarded via U.S. Mail, first class, postage prepaid and properly addressed to the
following as shown on the attached sheet.

/s Stephen A Harry
Stephen A Harry
 

Case: 19-12312 Doc:13 _ Filed: 06/20/19

ALBERTA ROSE JONES
PO BOX 2175
STILLWATER OK 74076

ALLIANCE LEGAL SOLUTION

501 S SHARON AMITY RD. SUITE 305

CHARLOTTE NC 28211

ATT
P.O. BOX 5001
CAROL STREAM IL 60197

BAER & TIMBERLAKE, P.C.

4200 PERIMETER CENTER DR.

OKLAHOMA CITY OK 73112

BALL MORSE LOWE
321 S BERRY
NORMAN OK 73072

CHRIS HARPER
825 E. 33RD
EDMOND OK 73013

CHRIST THE KING SCHOOL
1905 ELMHURST AVE
NICHOLAS HILLS OK 73120

CITY OF OKLAHOMA CITY
420 W. MAIN SUITE 200
OKLAHOMA CITY OK 73102

DR. RON SUTOR MD
3433 NW 56TH #660
OKLAHOMA CITY OK 73112

SUITE 100

Page: 3 of 64
 

Case: 19-12312 Doc:13 _ Filed: 06/20/19

ECMC GROUP

111 WASHINGTON AVE SOUTH
SUITE 1400

MINNEAPOLIS MN 55401

FRANKLIN AMERICAN MORTGAGE

C/O BAER & TIMBERLAKE

420 PERIMETER CENTER DR. SUITE 100
OKLAHOMA CITY OK 73112

INTEGRIS BAPTIST MEDICAL CENTER
3300 NW EXPRESSWAY
OKLAHOMA CITY OK 73112

INTERNAL REVENUE SERVICE
SPECIAL PROCEDURES STAFF

55 NORTH ROBINSON, STOP 5024
OKLAHOMA CITY OK 73102

JENNIFER BYLER C/O ROD HEGGY
OKLAHOMA COUNTY DA

320 ROBERT S KERR RM 505
OKLAHOMA CITY OK 73102

JILL BEDNAR
1708 DORCHESTER
NICHOLS HILLS OK 73120

JOE FARRIS
2 W. 2ND STREET SUITE 900
TULSA OK 74103

OG&E
PO BOX 24990
OKLAHOMA CITY OK 73124

OKLAHOMA BAR ASSOCIATION
1901 N LINCOLN BLVD.
OKLAHOMA CITY OK 73105

Page: 4 of 64
Case: 19-12312 Doc: 13

OKLAHOMA COUNTY TREASURER
320 ROBERT S KERR ROOM 307
OKLAHOMA CITY OK 73102

ONG
PO BOX 401
OKLAHOMA CITY OK 73101-0401

oTCc
3700 N CLASSEN BLVD. # 200
OKLAHOMA CITY OK 73118

PERFORMANCE FOOD GROUP, INC
C/O BILL MALONE JR.

8650 SPICEWOOD SPRINGS
AUSTIN TX 78759

RADIOLOGY ASSOCIATES LLC
3330 NW 56TH ST

SUITE 206

OKLAHOMA CITY OK 73112

RICK WARREN

c/O OKLAHOMA COUNTY COURT CLERK
320 ROBERT S KERR 4TH FLOOR
OKLAHOMA CITY OK 73102

ST. ANTHONY HOSPITAL
10006 NORTH LEE STREET
OKLAHOMA CITY OK 73101-0205

STEVE MEADOR & ASSOCIATES
111 HARRISON AVE SUITE 101
OKLAHOMA CITY OK 73103

TOM FISHER

LEGACY DRUG PAUL'S VALLEY
111 W. GRANT AVE.

PAULS VALLEY OK 73075

Filed: 06/20/19

Page: 5 of 64

 
Case: 19-12312 Doc:13 _ Filed: 06/20/19 Page: 6 of 64
Fillin this information to identify your case:

Debtor 4 Alexander Louis Bednar
First Name Middle Nama Last Name

 

Debtor 2
{Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © WESTERN DISTRICT OF OKLAHOMA

 

Case number 1419-12312
(if known) 0 Check if this is an
amended filing

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the bex at the top of this page.

Summarize Your Assets

 

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B.... ccc serseeess sens eensassneessinsscsneeescsseseassteeeserseeenecanerenees $ 85,000.00
tb. Copy line 62, Total personal property, from Schedule A/BL.uw.. cece ceteeceeeecaecceneessrensansreseseenenesnsssensansnrsanense $ 8,800.00
1c. Copy fine 63, Total of all property on Schedule AUB... ccc seneneeeeceeererseereeneneesesasecepenaecegseaeaeaeenetesanennacaeeaes $ 93,800.00

ieee Summarize Your Liabilities

 

 

 

 

 

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)}
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 0.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 4 (priority unsecured claims) from line Ge of Schedule E/F...... cesses $ 179,500.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F eee $ 385,390.84
Your total liabilities | $ 564,890.84
Summarize Your Income and Expenses
4. Schedule I: Your income (Official Form 106))
Copy your combined monthly income from line 12 of Schedule bese ccceseeetercsetssstseascrecaaasesesescicasiereneraaaseae $ 4,960.00
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J... cece cee eee ce eeeeceeeeseeeeeeeeee te reeennenerreniarens $ 2,315.00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
1 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

M@ Yes
7. What kind of debt do you have?

Wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9q for statistical purposes. 28 U.S.C. § 159.

O Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case: 19-12312 Doc:13 _ Filed: 06/20/19 Page: 7 of 64

 

 

Debtor1 Alexander Louis Bednar Case number (if known) 19-12312
8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 6,000.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

 

 

9a. Domestic support obligations (Copy line 6a.) $ 4.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.} $ 179,500.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 168,155.00
Se. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.) $ 0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 347,655.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c} 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Case: 19-12312 Doc:13 _ Filed: 06/20/19 Page: 8 of 64

Fill in this information to identify your case and this filing:

Debtor 1 Alexander Louis Bednar
First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: WESTERN DISTRICT OF OKLAHOMA

 

Case number 419-12312 O Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 1215

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think It fits best. Be as complete and accurate as possibie. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number {if known).
Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1, Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

D1 No. Go to Part 2.
M@ ves. Where is the property?

1.1 What is the property? Check aii that apply
3514 Garden Place

 

 

 

 

 

 

Hi Single-family home

Street address, if available, or other description Oo Duplex or multi-unit building
oO Condominium or cooperative
(0 Manufactured or mobile home

. Current value of the Currant value of the

Oklahoma City OK 73112-0000 Land antire property? portion you own?

City State ZIP Code investment property $85,000.00 $85,000.00
C1 Timeshare Describe the nature of your ownership interest
Ol other sich as fee simple, tenancy by the entireties, or

Who has an interest in the property? Check one —«@ life estate), if known.

HI Debtor 4 only Life Estate

Oklahoma 0 bebtor 2 only

Cou

my C1 Debtor 4 and Debtor 2 only oO Check if this is communtty property

C] Atleast one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property Identification number:

Tennant has life estate interest in property.

 

 

2. Add the doilar value of the portion you own for all of your entries from Part 1, including any entries for

pages you have attached for Part 1. Write that number here..... > $85,000.00

 

 

 

 

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case: 19-12312

Debtor1 Alexander Louis Bednar

Doc: 13

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

CO No
yes

3.1 Make: Hummer

Mode: H2

Year: 2006
Approximate mileage:
Other information:

240000

 

creently net running Vin #
5GRGN23U66H102339

 

 

 

Who has an interest in the property? Check one

Hl pebtor 1 only

DO Debter 2 onty

O1 Debtor 1 and Debtor 2 only

DI At least one of tha debtors and ancther

CO Check if this is community property
{see instructions}

Filed: 06/20/19

: the amount of any secured claims-on Schedule.D: -
- Creditors Who Have Cising Sec arty:

Page: 9 of 64
Case number jifknown) 49-423412

   
  

Don no deduct secured caims:6 or. exem aption

 

Current value of the
portion you own?

Current value of the
entire property?

$3,000.00 $3,000.00

 

 

32 Make: CADI

 

 

 

 

Who has an interest in the property? Check one

“the amount of any secured Jains on Sche
Gretors Who Hove Glains Secired by property.

 
   

    

 

 

 

 

Mode: 7533 Hl bebtor 1 only
Yer: 195200 ss D. Deetor 2 onty Current value of the Current value of the
Approximate mileage: 36000 O Debtor 1 and Debtor 2 only entire property? portlon you own?
Other information: CJ At least one of the debtors and another
VIN # 5275188436 Not running
0 Check if this is community property $2,500.00 $2,500.00
{see instructions)
4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

HNo

O Yes

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
pages you have attached for Part 2. Write that number here...... => $5,500.00

Describe Your Personal and Household Items

6. Household goods and furnishings

Examples: Major appliances, furniture, linens, china, kitchenware

C1 No
i yes. Describe.....

 

 

 

  

 

| mise household items

7. Electronics

$1,200.00

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games

HNo
DO Yes. Describe.....

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects, stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles

MNo
Cl Yes. Describe...

Official Form 1064/8

Schedule A/B: Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcasa.com

page 2
Best Case Bankruptcy

 
 

Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 10 of 64

Debtor1 Alexander Louis Bednar Case number (ifknown) 19-12312
9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment, bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments
TC No

Ml Yes. Describe.....

 

| Scuba equipment and tennis rackets $600.00

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

Hi No
DG Yes. Deseribe.....

 

 

 

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
CNo
Ml Yes. Describe.....
| misc clothing | $750.00
12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, goid, silver
OONo
@ Yes. Describe.....

 

[Antique watch $500.00

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

HNo
CF Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
MNo
DO Yes. Give specific information...

 

15. Add the dollar value of ali of your entries from Part 3, Including any entries for pages you have attached
for Part 3. Write that number here $3,050.00

 

 

 

 

[ec Describe Your Financial Assets
Do you own or have any legal or equitable interest in'any of the following?

      

 

“ glaims or exemptions.”

 

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

Ol No
Soe ccc ccccccecescessesscsuscvesseeucssesvecnessesensueeveatesssesueeasasesesssueeneseevensieseess

Cash on hand $200.00

 

17. Deposits of money
Exampies: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar

institutions. If you have multiple accounts with the same institution, list each,

Ci No
MM e..ocee Institution name:
Official Form 106A/B Schedule A/B: Property page 3

Software Copyright (c) 1995-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
 

Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 11 of 64

Debtor1 Alexander Louis Bednar Case number (if known) 19-12312

 

17.1. checking IOLTA Bank Account Bank of America $50.00

 

 

Bank of America Acct ending 3423

17.2. checking currently overdrawn $0.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

Hino
TD YeS.ccccccceus Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

DO No

Wl Yes. Give specific information about them...................
Name of entity: % of ownership:

Ownership interest in A.L. Bednar, LLC, #
XX-XXXXXXX 100 % Unknown

 

 

Ownership interest in ALB Holdings, LLC #
XX-XXXXXXX (LLC has ownership on real
properety list as 3514 Garden Place, OKC 73112 100 % Unknown

 

Ownership in Bednar Consulting, LLC
#XX-XXXXXXX which itself owns a 100%
ownership interest Falcone's Bistro, LLC, F/K/A

 

 

 

 

Puglia Brands, LLC 100 % Unknown
ALB Consulting LLC

ID # XX-XXXXXXX 100 % Unknown
Atrs For Interiors, LLC 100 % Unknown

 

 

x

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Hi No

0 Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

No

CO Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples; Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

No
CO Y6S. ......-ccceeee Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years}
Hino
O Yes............. issuer name and description.

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1896-2019 Best Case, LLC - www.bestcase.com Bast Case Bankruptcy

 
 

Case: 19-12312 Doc: 13 Filed: 06/20/19 Page: 12 of 64
Debtor1 Alexander Louis Bednar Case number (ifknown) 19-12312

24, Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(i0)(1).

No
DO Yes.......0..... institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
HE No
OC Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

CJ No
Yes. Give specific information about them...

 

‘Internet domain name | Unknown

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

CI Nc

Ml Yes. Give specific information about them...

 

| Trade Mark | Unknown

 

 

28. Tax refunds owed to you
MNo

CO Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

MNo
0 Yes. Give specific information......

30. Other amounts someone cwes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

Hi No
0 Yes. Give specific information.

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA), credit, homeowners, or renter's insurance

Hi No

OO Yes. Name the insurance company of each policy and list its vaiue.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

@ No
OO Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

DO No

@ Yes. Describe each claim.........

Official Form 106A/B Schedule A/B: Property page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Case: 19-12312 Doc: 13 Filed: 06/20/19 Page: 13 of 64

Debtor’ Alexander Louis Bednar Case number (ifknown) 19-12312

 

Current litagation against lenders and individua? in
foreclosure action.
5 possible cases Unknown

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
MnNo
OD Yes. Describe each claim.........

35. Any financial assets you did not already list
O No

Hl Yes. Give specific information.

 

misc oil royalty from Trust

 

 

receives approx $500.00 per quarter Unknown

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number NePe.....cccsceessceeeccceeeoe $250.00

 

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate In Part 4.

 

37. Do you own or have any legal or equitable interest in any business-related property?
I No. Goto Part 6.

CI ves. Go to fine 38.

lace Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
WB No. Go to Part7.
D Yes. Go to line 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

Hi No
OD Yes. Give specific information.........

 

54. Add the dollar value of all of your entries from Part 7. Write that number here. ...........csssscsssecrssneere $0.00

 

 

 

List the Totals of Each Part of this Form

 

 

 

 

 

55. Part 1: Total real estate, line 2 .......... seaeaeaeaeeeseatssnaneceseoeaesnsennouenenseoressreenendasesise $85,000.00
56. Part 2: Total vehicles, line 5 $5,500.00

57. Part 3: Total personal and household items, line 15 $3,050.00

58. Part 4: Total financial assets, line 36 $250.00

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $8,800.00 Copy personal property total $8,800.00
63. Total of all property on Schedule A/B. Add line 55 + line 62 $93,800.00
Official Form 106A/B Schedule A/B: Property page 6

Software Copyright (c) 1996-2019 Gest Case, LLC - www.besicase.com Gest Case Bankruptcy

 
 

Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 14 of 64

Fill in this information to identify your case:
Debtor 1 Alexander Louis Bednar
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middla Name Last Name

 

United States Bankruptcy Court for the: WESTERN DISTRICT OF OKLAHOMA

Case number 19-42312
(if known) OO Check if this is an

amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 4/19

Be as complete and accurate as possible. If two married people are filing tegether, both are equaily responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A4/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and

case number (if known).

For gach item of property you claim as exempt, you must specify the amount of the exemption you ciaim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit, Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-—may be unlimited in dollar amount. However, if you claim an exemption of 160% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
W You are claiming state and federal nonbankruptey exemptions. 11 U.S.C. § 522(b)(3)
(1 You are claiming federal exemptions. 11 U.S.C. § 522(b){2)
2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 
  
   

 

     

  
     

  
     

 

 

 

 

 

 

 

 

 

 

ovens Bt " way SEP ESSERE AH LTO screen
1952 CADI 7533 36000 miles 2 500.00 Okla. Stat. tit. 31, § #(A)(13}
VIN # 5275188436 Not running $2,500.00 $2,
Line from Schedule A/B: 3.2 O 400% of fair market value, up to
any applicable statutory !imit
misc household items $1,200.00 a $1,200.00 Okla. Stat. tit. 34, § 1(A)(3)}
Line from Schedule A/B: 6.1 , :
O 100% of fair market value, up to
any applicable statutory limit
misc clothing $750.00 $750.00 Okla. Stat. tit. 31, § 1(A)(7)}
Line from Schedule A/B: 11.1
O 100% of fair market value, up to
any applicable statutory limit
Cash on hand 200.00 200.00 Olda. Stat. tit. 12, § 1171.1;
Line from Schedule A/B: 16.1 $200. 7 $ Okla. Stat. tit. 31, § 1(A)(18)
0 100% of fair market value, up to
any applicable statutory limit
checking: Bank of America Acct $0.00 $0.00 Okla. Stat. tit. 12, § 1171.1;
ending 3423 Okla. Stat. tit. 31, § 1{A}(18)
O 100% of fair market value, up to
currently overdrawn any applicable statutory limit
Line from Schedule A/B: 17.2
Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 15 of 64

Debter1 Alexander Louis Bednar Case number {ifknown} —19-12312

3. Are you claiming a homestead exemption of more than $170,350?

{Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
HM No

O Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No

O Yes

Official Form 106C Schedule C: The Property You Claim as Exempt

page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - ww.besicase.com

Bast Case Bankruptcy

 
Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 16 of 64

Fillin this information to identify your case:

Debtor 1 Alexander Louis Bednar
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: WESTERN DISTRICT OF OKLAHOMA

 

Case number 1419-12312
(if known) CJ Check if this is an
amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 425

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known}.

4. Do any creditors have claims secured by your property?
WM No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
0 Yes. Fil! in all of the information below.

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case: 19-12312 Doc:13 _ Filed: 06/20/19 Page: 17 of 64

Fill in this information to identify your case:

Debtor 1 Alexander Louis Bednar

First Name Middle Name

 

Last Name

Debtor 2
(Spouse if, filing}

 

First Name Middle Name Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF OKLAHOMA

 

 

 

 

Case number 1419-12312

(if known} OO Check if this is an
amended filing

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 4 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Ciaims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries In the boxes on the
left. Attach the Continuation Page to this page. If you have no Information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number {if known).

Geer List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured clalms against you?
CO No. Go to Part 2.
= Yes.

 

 

Last 4 digits of account number

“$22.0 000.0 00

Internal Revenue Service

Priority Creditors Name

Special Procedures Staff

55 North Robinson, STOP 5024

Oklahoma City, OK 73102
Number Street City State Zip Code

$32,000.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

 

Who Incurred the debt? Check one.

@ pebtor 1 only

DO debtor 2 only

C1 Debtor 1 and Debtor 2 only

D Atleast one of the debtors and another

D check if this claim is for a community debt
Is the clalm subject to offset?

Bio

O yes

OD contingent
0 untiquidated
01 pisputed
Type of PRIORITY unsecured claim:

CT] pomestic support obligations

WB taxes and certain other debts you owe the government

01 claims for death ar personal injury while you were intoxicated
CJ other. Specify

 

income taxes

 

Official Form 106 E/F

Software Copyright {c) 1996-2019 Bast Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

38125

 

Best Case Bankruptcy
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 18 of 64
Debtor1 Alexander Louis Bednar Case number {if known) 19-12312
Propert
y
Divisio $140,000.0
2.2 Jill Bednar Last 4 digits of account number 0 $90,000.00 $50,000.00
Priority Creditors Name
1708 Dorchester When was the debt Incurred?
Nichols Hills, OK 73120
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one. O Contingent
 pebtor 1 only 0 uniiquidated
C debtor 2 only H Disputed
CO Debter 1 and Debtor 2 only Type of PRIORITY unsecured claim:
D at least one of the debtors and another 0 Domestic support obligations
Cl Check if this claim is fora community debt =H Taxes and certain other debls you owe the government
Is the clalm subject to offset? C1 claims for death or personal injury while you were intoxicated
Bro 0 other. Specify
1 Yes Property Division from divorce
Court ordered payments of $1,500 per month
24 Okiahoma County Treasurer Last 4 digits of account number $4,000.00 $4,000.00 $0.00
Priority Creditor's Name
320 Robert S Kerr Room 307 When was the debt incurred?
Oklahoma City, OK 73102
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. 01 contingent
Debtor 1 only C1 unliquidated
O Debtor 2 onty 0 Disputed
C1 vebtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:
7 At least one of the debtors and another C1 Domestic support obligations
C1 Check if this claim is fora community debt Wl Taxes and certain other debts you awe the government
Is the claim subject to offset? O claims for death or personal injury while you were intoxicated
Hino 0 otner. Specity
DO ves Property taxes on Garden Place property
24 oTc Last 4 digits of account number $3,500.00 $3,500.00 $0.00
Priority Creditor's Name
3700 N Classen Blvd. # 206 When was the debt incurred?
Oklahoma City, OK 73118
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. D1 contingent
HH pebtor 1 only D uniiquidated
D1 Detter 2 onty @ pisputed
0 Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:
C At teast one of the debtors and another D Domestic support obligations
C] Check if this claim is fora community debt II Taxes and certain other debts you owe the government
Is the claim subject to offset? CG claims for death or personal injury while you were intoxicated
MNo O other. Specify
0 Yes withholding taxes
List All of Your NONPRIORITY Unsecured Claims
3. Do any creditors have nonpriority unsecured claims against you?
(J No. You have nothing io report in this part. Submit this form to the court with your other schedules.
B ves.
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Bast Case Banknupicy
 

Case: 19-12312

Debtor? Alexander Louis Bednar

Doc: 13 Filed: 06/20/19

Case number (if known)

Page: 19 of 64
419-12312

 

41 Alberta Rose Jones

 

Nonpriority Creditors Name
PO Box 2175

Stillwater, OK 74076
Number Street City State Zip Code

Whe incurred the debt? Check one.

Wi Debtor 1 only

D Debtor 2 only

CJ Debtor 1 and Debtor 2 only

CF Atteast one of the debtors and another

O check if this claim Is for a community
debt

Is the claim subject to offset?
Hino
DO Yes

Last 4 digits of account number $7,000.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

Oo Contingent

0 unliquidated

i Disputed

Type of NONPRIORITY unsecured claim:
CO Student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

0 Debts to pension or profit-sharing plans, and other similar debts
Ml other. Specify legal fee

 

 

Alliance Legal Solution

Nonpriority Craditor's Name

501 S Sharon Amity Rd. Suite 305
Charlotte, NC 28211

 

Number Street City State Zip Code
Who incurred the debt? Check one.

Ml bebtor 1 only

C1 Debtor 2 only

0 Debtor 1 and Debtor 2 only

(1 Atleast one of the deblors and another

C1 Check if this claim is for a. community
debt

Is the claim subject to offset?

Last 4 digits of account number $50,000.00

When was the debt incurred?

 

As of the date you file, the clalm is: Check all that apply

DO contingent

D0 Unliquidated

WF pisputed

Type of NONPRIORITY unsecured claim:
D student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

 

 

 

 

 

Hino DC Cebts to pension or profit-sharing plans, and other similar debts
Cl ves HB other. Speciy Judgement
43 ATT Last 4 digits of account number $750.00
Nonpriority Creditor's Name
P.O. Box 5001 When was the debt incurred?
Carol Stream, IL 60197
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ pedtor 1 only C1 contingent
C1 Debtor 2 only C1 uniiquidated
D Debtor 4 and Debtor 2 only CO Disputed
OC At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is for a community C) student toans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bano D Debts te pension or profit-sharing plans, and other similar debts
O ves Wl other. Specify cable and internet
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Bast Case Bankruptcy

 
Case: 19-12312

Debtor1 Alexander Louis Bednar

[ea |

Baer & Timberlake, P.C.
Nonpriority Creditors Name

4200 Perimeter Center Dr. suite 400

Oklahoma City, OK 73112
Number Street City State Zip Code

Who incurred the debt? Check one.

WB Debtor 1 only

OD Debtor 2 only

OO Debtor 1 and Debtor 2 only

D At least one of the debtors and another

CO Check if this claim Is fora community
debt
Is the claim subject to offset?

a No
0 ves

Doc: 13 Filed: 06/20/19

Case number (it known)

Page: 20 of 64
19-12312

 

Last 4 digits of account number $20,000.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O1 Contingent

D1 unliquidated

BB disputed

Type of NONPRIORITY unsecured claim:
D1 Student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as prionty claims

D3 Debts to pension or profit-sharing plans, and other simiiar debts

MH other. Specify judgment

 

 

[xs |

Ball Morse Lowe
Nonpriority Creditors Name

321 S Berry

Norman, OK 73072
Number Street City State Zip Code

Who incurred the debt? Check one.

BB debtor 1 only

O bebtor 2 only

OO Debtor 1 and Debtor 2 only

CO atleast one of the debtors and another

© Check if this claim Is fora community
debt

Last 4 digits of account number

$13,000.00

When was the debt incurred?

 

As of the date you file, the claim is: Check ail that apply

O Contingent

Oo Unliquidated

HF pisputed

Type of NONPRIORITY unsecured claim:

OD Student loans

Oo Obligations arising out of a separation agreement or divorce that you did not

 

 

 

Is the claim subject to offset? report as priority claims
B No OD Debts to pension or profit-sharing plans, and other similar debts
O ves Ml other. specify attorney fee
46 Chris Harper Last 4 digits of account number $7,500.00
Nonpricrity Creditor's Name
825 E. 33rd When was the debt incurred?

Edmond, OK 73013
Number Street City State Zip Code

Who incurred the debt? Check one.

WB Debtor 1 only

C1 Debtor 2 only

C1 Debtor 1 and Debtor 2 only

CO At least one of the debtors and another

D1 Check if this claim is for a community
debt
Is the claim subject to offset?

Mino
OO ves

 

As of the date you file, the claim is: Check all that appty

oO Contingent

D unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
D1 student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

DO pebts to pension or profit-sharing plans, and other similar debts

other. Specify attorney fees

 

 

Official Form 106 E/F

Software Copyright (c} 1996-2019 Bast Case, LLC - www bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 4 of 10
Best Case Banknipicy
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 21 of 64
Debtor1 Alexander Louis Bednar Case number (itknown) =» 19-12312
47 Christ the King School Last 4 digits of account number $4,000.00
Nonpriority Creditor’s Name
1905 Elmhurst Ave When was the debt Incurred?
Nicholas Hills, OK 73420
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
BB Debtor 1 only C1 contingent
1 Debtor 2 only D unliquidated
DO debtor 1 and Debtor 2 only CO Disputed
D At least one of the debtors and another Type of NONPRIORITY unsecured claim:
D3 check if this claim is for a community C1 student oans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the clalm subject to offset? report as priority claims
Eno D1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes I other. Specify School tuition
48 City Of Oklahoma City Last 4 digits of account number $200.00
Nonpricrity Creditor's Name
420 W. Main Suite 200 When was the debt incurred?
Okiahoma City, OK 73102
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HF pebtor 1 only O contingent
C1 Debtor 2 only D unliquidated
OJ Debtor 1 and Debtor 2 only D1 Disputed
Oat least one of the debtors and another Type of NONPRIORITY unsecured claim:
OO check if this claim is for a community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CJ Debts to pension or profit-sharing plans, and other similar debts
O ves HH other. specify Utilities
49 Dr. Ron Sutor MD Last 4 digits of account number $5,000.00
Nonopriority Creditor's Name
3433 NW 56th #660 When was the debt incurred?
Oklahoma City, OK 73112
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
WH Debtor 1 only OD Contingent
D Debtor 2 only 0 Untiquidated
C1] Debtor t and Debtor 2 only C1 Disputed
C1) At least one of the debtors and another Type of NONPRIORITY unsecured clalm:
CO check If this claim is for a community CJ student loans
debt C1 obligations arising out of a separation agreement or divoree that you did not
fs the claim subject to offset? report as priority claims
Hino C1 petts to pension or profit-sharing plans, and other similar debts
D Yes Wl other. Specify medical expenses
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 10
Software Copyright (¢) 1996-2019 Best Case, LLC - wrw.bestcase.com Best Case Bankruptcy

 

a

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Softwara Copyright (c} 1996-2019 Bast Case, LLC - www.besicase.com

Case: 19-12312 Doc: 13 Filed: 06/20/19 Page: 22 of 64
Debtor1 Alexander Louis Bednar Case number {if known) 19-12312
44
0 ECMC Group Last 4 digits of accountnumber 0001 $168,155.00
Nonpricrity Creditor's Name
111 Washington Ave South When was the debt incurred? Opened 5/07/15
Suite 1400
Minneapolis, MN 55401
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WF beptor 1 only D1 Contingent
CO pebtor 2 onty D unliquidated
O Debtor 1 and Debtor 2 only C1 bisputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this clatm is for a community I student loans
debt CJ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino DO debts to pension or profit-sharing plans, and other similar debts
OD Yes C1 other. Specify
Educational
41 . :
1 Franklin American Mortgage Last 4 digits of account number $18,200.00
Nonpriority Creditors Name
cio Baer & Timberlake When was the debt incurred?
420 Perimeter Center Dr. Suite 100
Oklahoma City, OK 73112
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
 bebior 1 only C Contingent
C1 Debtor 2 only CI Uniiquidated
(3 pebtor 1 and Debtor 2 only a Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OO check if this claim is for a community C1 student toans
debt C1 objigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hi No OD Debts to pension or profit-sharing plans, and other similar debts
D ves MM other. Specify Judgment
41 . . :
2 Integris Baptist Medical Center Last 4 digits of account number $3,300.00
Nonpricrity Creditors Name
3300 NW Expressway When was the debt incurred?
Oklahoma City, OK 73112
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
8 pebtor 1 onty [ contingent
D debtor 2 onty CF unliquidated
D1 Debtor 4 and Debtor 2 only D pisputed
D At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CD check if this claim is for a community D) student loans
debt D obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Hino O Debts to pension or profit-sharing plans, and other similar debts
D ves 8 other. Specify Medical services
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 10

Best Case Bankruptcy

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 19-12312 Doc:13 _ Filed: 06/20/19 Page: 23 of 64
Debtor1 Alexander Louis Bednar Case number (i known) 19-12312
44 .
4 Jennifer Byler c/o Rod Heggy Last 4 digits of account number $26,313.00
Nonpriority Creditor's Name
Oklahoma County DA When was the debt incurred?
320 Robert S Kerr Rm 505
Oklahoma City, OK 73102
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
WF pebtor 1 only DO Contingent
CD pebtor 2 only CO unliquidated
CD Debtor 1 and Debtor 2 only I disputed
DC at least one of the debtors and another Type of NONPRIORITY unsecured claim:
CJ Check if this ciaim Is for a community C1 student loans
debt CO obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Eno D pebts to pension or profit-sharing plans, and other similar debts
O ves MH other. Specify 2 judgment
41 .
4 Joe Farris Last 4 digits of account number $7,500.00
Nonpriority Crediter's Name
2 W. 2nd Street Suite 900 When was the debt incurred? 2018
Tulsa, OK 74103
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
® pebtor 1 only Oo Contingent
DO Debtor 2 only 0 unliquidated
C1] debtor + and Debtor 2 only GB Disputed
D At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim Is for a community C1 student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino D debts to pension or profit-sharing plans, and other similar debts
CT Yes WM other. Specify attorney fee
44
5 OG&E Last 4 digits of account number $500.00
Nonpriotity Creditor's Name
PO Box 24990 When was the debt incurred?
Oklahoma City, OK 73124
Number Street City State Zip Code As of the date you file, the clalm is: Check all that apply
Who Incurred the debt? Check one.
Wi pebtor 1 only OD contingent
O1 Debter 2 only D uUntiquidated
D better 1 and Debtor 2 only CZ Disputed
CZ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
(J Check if this claim is for a. community C1 Student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
D Yes I other. Specify electric bill
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 10
Software Copyright (¢) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 24 of 64
Debtor 1 Alexander Louis Bednar Case number {if known) 19-12312
41 sogs
6 Oklahoma Bar Association Last 4 digits of account number $28,000.00
Nonpriority Creditor's Name
1901 N Lincoln Blvd. When was the debt incurred? 2019
Oklahoma City, OK 73105
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Hi ceptor 1 only Di contingent
CO Detter 2 only DF unliquidated
C1 Debtor 1 and Debtor 2 only i cisputed
0 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
1] check if this claim is for a community D student loans
debt CZ ontigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno D Debts to pension or profit-sharing plans, and ciher similar debts
C ves Wi other. Specify Accessment
41
7 ONG Last 4 digits of account number $300.00
Nonpriority Creditor's Name
PO Box 401 When was the debt Incurred?
Oklahoma City, OK 73101-0401
Number Street City State Zip Code As of the date you file, the claim is: Check all that appiy
Who incurred the debt? Check one.
8 Debtor 1 only 0 contingent
D Debtor 2 only D unliquidated
C0 Debtor 1 and Debtor 2 only © pisputed
CO atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this clatm is fora: community C) student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No D pDebts to pension or profit-sharing plans, and other similar debts
0 yes BB other. Specify utitity services
4.1
8 Performance Food Group, Inc Last 4 digits of accountnumber 1885 $7,262.34
Nonpriority Creditor's Name
c/o Bill Malone Jr. When was the debt incurred?
8650 Spicewood Springs
Austin, TX 78759
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HB pebtor 1 only D1 Contingent
D debtor 2 only D unliquidated
DC Debtor 1 and Debtor 2 only Bi pisputed
oO At least one of the debtors and another Type of NONPRIORITY unsecured clalin:
(CO check if this claim Is for a community CD) Student loans
debt D obiigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino D pebts to pension or profit-sharing plans, and other similar debts
CO Yes @ other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 10
Software Copyright (c} 1996-2019 Bast Case, LLC - waw.bestcase.com Best Case Banknpicy

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 25 of 64
Debtor1 Alexander Louis Bednar Case number (i known) 19-12312
44 . .
5 Radiology Associates LLC Last 4 digits of accountnumber 5804 $330.00
Nonpriority Creditor’s Name
3330 NW 56th St When was the debt incurred?
Suite 206
Oklahoma City, OK 73112
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Debtor 1 only D Contingent
OD Debter 2 only C1 unliquidated
(1 Debtor 1 and Debtor 2 only D Disputed
[1] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI check if this claim is for a community Cy student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino TZ Debts to pension or profit-sharing plans, and other similar debts
OI ves Wi other. Specity Medical services
4.2 .
0 St. Anthony Hospital Last 4 digits of account number $100.00
Nonpriority Creditors Name
1000 North Lee Street When was the debt incurred?
Oklahoma City, OK 73101-0205
Number Street City State Zip Code As of the date you file, the claim Is: Check ali that apply
Who incurred the debt? Check one.
HH pebtor 1 only CO contingent
CO Debtor 2 onl 01 unliquidated
y
0 Debtor 1 and Debtor 2 only CZ Disputes
C1 At least one of the debtors and another Type of NONPRIORITY unsecured clalm:
© check if this claim is for a community CI student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno D Debts to pension or profit-sharing plans, and other similar debts
0 ves Ml other. Specify Medical services
42 .
1 Steve Meador & Associates Last 4 digits of account number $1,480.50
Nonpriority Creditor's Name
111 Harrison Ave Suite 101 When was the debt incurred?
Oklahoma City, OK 73103
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
H Debtor 4 only DC Contingent
CO pebtor 2 only DZ unliquidated
OD Debtor 1 and Debtor 2 only BB bisputed
C1 atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 Check if this claim is fora community C1) Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
O Yes Wl other. Specify court reporter
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 10
Software Copyright (¢} 1996-2019 Best Case, LLG - warw.bestcase.com Best Case Bankruptcy

 

 
 

Case: 19-12312 Doc: 13 Filed: 06/20/19 Page: 26 of 64

 

 

 

 

 

 

Debtor’ Alexander Louis Bednar Case number (i known) 19-12312

. Tom Fisher Last 4 digits of account number $16,500.00
Nonpriority Creditors Name
Legacy Drug Paul's Valley When was the debt incurred?

 

111 W. Grant Ave.
Pauls Valley, OK 73075

 

Number Street City State Zip Code As of the date you file, the claim is: Check all that apply

Who incurred the debt? Check one.

WH Debtor + only OO Contingent

DO Debtor 2 only © unliquidated

C1 Debtor 1 and Debtor 2 only CQ Disputed

(1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:

C1 Check If this claim is fora community D3 student loans

debt C) obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims

ino O Debts to pension or profit-sharing plans, and other similar debts
O ves HH otner. Specity Personal loan

 

 

List Others to Be Notified About a Debt That You Already Listed

8, Use this page only if you have others to be notifled about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, If a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed In Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Rick Warren Line 4.13 of (Check one): CJ Part 1: Creditors with Priority Unsecured Claims
clo Oklahoma County Court Clerk WW Part 2: Creditors with Nonpriority Unsecured Claims

320 Robert S Kerr 4th Floor
Oklahoma City, OK 73102

Last 4 digits of account number

 

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This Information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

6a. Domestic support obligations 6a. $ : , , 0.00

 

 

 

 

 

 

6b. Taxes and certain other debts you owe the government 6b. $ 179,500.00
6c. Clalms for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims. Write that ammount here. 6d. $ 0.00
6e, Total Priority. Add lines 6a through 6d. 6e. $ 179,500.00
ots, | “Fotal Claim ce
Sey ne 6f. Student loans 6f. $ 168,155.00
“2 Total:
6g. Obligations arising out of a separation agreement or divorce that
you did not report as priority claims 8g. $ 0.00
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims. Write that amount 6i.
nore 5 217,235.84
6). Totat Nonpriority. Add lines 6f through 6i. 6). $ 385,390.84

 

 

 

 

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 10 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcasa.com Sest Case Bankruptcy
Case: 19-12312 Doc:13 _ Filed: 06/20/19 Page: 27 of 64

Fill in this information to identify your case:

Debtor 1 Alexander Louis Bednar
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middia Name Last Name

 

United States Bankruptcy Court forthe: WESTERN DISTRICT OF OKLAHOMA

 

Casenumber 19-12342
(if known) (9 Check if this is an
amended filing

 

 

 

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases 12:45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number {if known).

1. Do you have any executory contracts or unexpired leases?
Mi No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
0 Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Property (Cfficial Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

   

: any wlth whom yo ou have the contract or lease.
2c hlamis; Number, Street, chy, State and ZIP Coda :

      

 

Name

 

Number Street

 

City State ZIP Code
2.2

 

Name

 

Number Street

 

City State ZIP Code
2.3

 

Name

 

Number Street

 

City State ZIP Code
2.4

 

Name

 

Number Street

 

City State ZIP Code
2.5

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1
Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Bast Case Bankrupicy

 

 

 
 

Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 28 of 64

Fill in this information to identify your case:
Debtor 7 Alexander Louis Bednar
First Name Middle Name Last Name

Debtor 2
{Spouse if, filing} First Name Middie Name Last Name

 

United States Bankruptcy Court forthe: © WESTERN DISTRICT OF OKLAHOMA

 

Case number 19-12312
(if known) (1 Check if this is an
amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 1215

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

HNo
0 Yes

2. Within the last 8 years, have you tived in a community property state or territory? (Community property states and temtories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Hl No. Go to line 3.
O Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G}. Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

: Column’ 2: The.creditor:to whom you owe the:debt. :

colin #'Yolr eodeptor .
“Check all schedules that'apply:

‘Name; Nutiber, Street, City, State and ZIP Code!

   

 

 

 

 

 

 

 

 

3.1 CO) Schedule D, line
Name OC Schedule E/F, line
OC Schedule G, line
Number Street
City State ZIP Code
3.2 C1) Schedule D, line
Name DO Schedule E/F, line
CO Schedule G, line
Number Street
City State ZIP Gode
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Bast Case Bankruptcy
Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 29 of 64

Fill in this information to identif

Debtor 1 Alexander Louis Bednar

Debtor 2
(Spouse, ff filing}

United States Bankruptcy Court for the: WESTERN DISTRICT OF OKLAHOMA

 

Case number 49-42312 Check if this is:
(known) O An amended filing

C1 Asupplement showing postpetition chapter
13 income as of the following date:

Official Form 106! MM/DD/YYYY

Schedule I: Your Income 12415

Be as complete and accurate as possible. If two married people are filing together (Debtor 4 and Debtor 2), both are equally responsible for
supplying correct Information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment

 

 

 

 

 

 

 

information.
If you have more than one job, Emol t stat i Employed CD Employed
attach a separate page with Mployment status
information about additional (Not employed C1 Not employed
employers. .
ploy’ Occupation Consultant
Include part-time, seasonal, or .
self-employed work. Employer's name Bednar Consulting

 

Occupation may include student Employer's address
or homemaker, if it applies.

 

How long employed there? 10 yrs
Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

 

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2 «§ 6,000.00 $ NIA
3. Estimate and list monthly overtime pay. 3. +8 0.00 +3 NiA
4. Calculate gross Income. Add line 2 + line 3. 4.14% 6,000.00 $ N/A

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1

 
 

Debtor1 Alexander Louis Bednar Case number (fknown) 49-12312
Copy line 4 here | 4. §$ 6,000.00 $ N/A
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions Sa. §$ 1,200.00 $ NIA
5b. Mandatory contributions for retirement plans 5b. § 0.00 $ N/A
5c. Voluntary contributions for retirement plans 5c. §$ 0.00 $ N/A
5d. Required repayments of retirement fund loans 5d. §$ 0.00 «$ N/A
Se. Insurance Se. $ 0.00 «¢ N/A
5f. Bomestic support obligations Sf. =§ 0.00 $ N/A
5g. Union dues 5g. $ 0.00 NIA
5h. Other deductions. Specify: Sh.t §$ 0.00 + $ N/A
6. Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h. 6 $ 1,200.00 $ NIA
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 «$ 4,800.00 $ N/A
8. List all other income regularly received:
8a. Netincome from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. § 0.00 § NIA
8b. Interest and dividends 8b. § 0.00 §$ NIA
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly recelve
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. &. § 0.00 $ NIA
8d. Unemployment compensation &d. $ 0.00 0 «6$ NIA
Se. Social Security Be. § 0.00 6$ N/A
8f. Other government assistance that you regularly receive
Include cash assistance and the vaiue (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: ef 8 6$ 0.00 «6$ N/A
8g. Pension or retirement income 8g. $ 0.00 $ N/A
8h. Other monthly income. Specify: art rental income 8h.+ $ 160.00 + $ NIA
9. Add all otherincome. Add lines 8a+8b+8c+8d+8e+8ft+8g+8h. 9. 1 460.00 $ N/A
10. Calculate monthly income. Add line 7 + line 9. 10. | $ 4,960.00 | +/$ N/A/=|3 4,960.00
Add the entries in line 10 for Debtor 7 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your househoid, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$§ 0.00.
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies $ 4,960.00
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?

Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 30 of 64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a No.

 

 

 

 

oO Yes. Explain: |

Official Form 106! Schedule I: Your Income

page 2

 

 

 
Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 31 of 64

Fill in this information to identify your case:

 

 

 

Debtor 1 Alexander Louis Bednar Check if this is:

Ol Anamended filing
Debtor 2 O Asupplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court forthe: WESTERN DISTRICT OF OKLAHOMA MM /DD/YYYY

 

Case number 49-12312
(if known)

 

 

 

Official Form 106J

Schedule J: Your Expenses 1215

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

(EGER Describe Your Household

1. Is this a joint case?
Hl No. Go to line 2.
Ci Yes. Does Debtor 2 live in a separate household?

OO No
C2 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? (No

 

 

 

 

De not list Debtor + and Byes. Fill out this information for Dependents relationship to Dependent's Does dependent
Debtor 2. each dependent............. Debtor # or Debtor 2 age live with you?
TT «RN §8=6©—| [NNN

Do not state the HNo
dependents names. Daughter 7 OD Yes

DO No

Yes

OC No

D Yes

ONo

D Yes

3. Do your expenses include BNo

expenses of people other than O Yes

yourself and your dependents?

Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)

 

4. The rental or home ownership expenses for your residence. Include first mortgage
payments and any rent for the ground or lot. 4. $ 800.00

 

If not included in line 4:

 

 

 

 

4a. Realestate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter's insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. § 0.00
4d. Homeowner's association or condominium dues 4d. § 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1

 
Case: 19-12312 Doc:13 _ Filed: 06/20/19

 

 

 

 

 

 

 

 

Page: 32 of 64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Alexander Louis Bednar Case number (ifknown} —19-12342
6. Utilities:
6a. Electricity, heat, natural gas 6a. $ 50.00
6b. Water, sewer, garbage coilection 6b. §$ 0.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 100.00
6d. Other. Specify: 6d. $ 0.00
7. Food and housekeeping supplies tT. $ 250.00
8. Childcare and children’s education costs 8. $ 0.00
9. Clothing, laundry, and dry cleaning 9. $ 50.60
10. Personal care products and services 10. $ 60.00
11. Medical and dental expenses 11. $ 80.00
12. Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments. 12. $ 150.00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 80.00
14. Charitable contributions and religious donations 14. $ 0.00
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a, $ 45.00
45b. Health insurance 15b. § 0.00
15¢. Vehicle insurance 156. $ 150.0
15d. Other insurance. Specify: 15d. §$ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16. $ 0.00
17. Installment or lease payments:
17a. Car payments for Vehicle 1 17a. $ 0.00
17b. Car payments for Vehicle 2 17b. $ 0.00
17c. Other. Specify: 17c. $ 0.00
17d. Other. Specify: 17d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did net report as
deducted from your pay on line 5, Schedule |, Your income (Official Form 108). 18. $ 200.00
19. Other payments you make to support others who do not live with you. $ 0.00
Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.
20a. Mortgages on other property 20a, $ 0.00
20b. Real estate taxes 20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. §$ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. §$ 0.00
21. Other: Specify: car rental 21. +8 150.00
schooling for daughter +$ 150.00
22. Calculate your monthly expenses
22a. Add lines 4 through 21, $ 2,315.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses. $ 2,315.00
23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. §$ 4,960.00
23b. Copy your monthly expenses from fine 22c above. 23b. -$ 2,315.00
23c. Subtract your monthly expenses from your monthly income.
The resut is your monthly n net income. % 230. |$ 2,645.00
24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
modification to the terms of your mortgage?
No.
D Yes. | Explain here:
Official Form 106J Schedule J: Your Expenses page 2

 
 

Case: 19-12312 Doc: 13 Filed: 06/20/19 Page: 33 of 64

Fill in this information to identify your case:
Debtor 1 Alexander Louis Bednar
First Name Middle Name Last Name

Debtor 2
{Spouse if, filing} First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © WESTERN DISTRICT OF OKLAHOMA

 

Case number 19-12312
(if known) O) Check if this is an

amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 4215

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

P| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

mw No

O Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

 

 

 

X /s! Alexander Louis Bednar x
Alexander Louis Bednar Signature of Debtor 2
Signature of Debtor 1
Date June 20, 2019 Date
Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

Case: 19-12312 Doc:13 _ Filed: 06/20/19 Page: 34 of 64

Fill in this information to identify your case:

Debtor 1 Alexander Louis Bednar
First Name Middle Name Last Name

Debtor 2
{Spouse if, filing) First Name Middis Name Last Name

 

United States Bankruptcy Court forthe: © WESTERN DISTRICT OF OKLAHOMA

 

Case number 49.12342
(if known) 0 Check if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 49

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

Give Details About Your Marital Status and Where You Lived Before
4. Whatis your current marital status?

[3 Married
HM Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

M@ No
C1 Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

‘Dates Debtor-1-
lived: there:

  

Debtor 2 Prior, rAddress: bh,

   

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, Califoria, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

M@ No
O Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

eee the Sources of Your Income

Did you have any income from employment er from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

 

@ No
Yes. Fill in the details.

  
      

(before. deductions and “Check: all that se, nae (before deductions --
exclusions) and exclusions):

   

Official Form 107 Statement of Financia! Affairs for Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2019 Bast Case, LLC - www.bestcase.com Bast Case Bankruptcy

 
Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 35 of 64

Debtor1 Alexander Louis Bednar Case number (ifknown) 419-12312

§. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony, child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties: and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

@ No
C1 Yes. Fill in the details.

    

(before dedu
excisions) =...

 

(GEIEnEE List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

Ol No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 104(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

O No. Goto line 7.

O ves List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

M@ Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

HMNo. Goto line 7.

O Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

 

 

    

“Totalamount’ —<Amountyou Was this payment for.
os pald: °° To stifowe © ii

 

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any genera! partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their vating securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § #01. Include payments for domestic support obligations, such as child support and
alimony.

HM No
CO] sYes. List all payments to an insider.

Insider's Name and Address Dates.of payment. Totalamount. . Amountyou. Reason for this payment
Se Tg JE Pee igs ET Ee) SS paid’ 8 2: stithowe: ar oo

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
Include payments on debts guaranteed or cosigned by an insider.

 

HM No
O Yes. List all payments to an insider
‘Insider's Name andAddress: .-  «=—ss«éDaates.of payment. =Total amount Amountyou' Reason for this payment. ©
UM SR ENTIIU oes Td SRE Ona la E * paid ~ ...-stilkowe: Include creditor's name~
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Case: 19-12312 Doc: 13 Filed: 06/20/19 Page: 36 of 64

Debtor! Alexander Louis Bednar Case number {fknown) 19-12312

 

identify Legal Actions, Repossessions, and Foreclosures

g. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

       

 

 

Ol Neo
M@ Yes. Fill in the details.
_ Case title”: Le Nature of the case.
Case: number : os a poe nae 2 CUESE ESE Bie FELELI EE yk SDE in
ALEXANDER BEDNAR v VS Bankruptcy OKLAHOMA WESTERN - DO Pending
Unknown Defendant Chapter 13 OKLAHOMA CITY O On appeal
19123412 O Concluded
- 0.00
ALEXANDER BEDNAR vs Bankruptcy OKLAHOMA WESTERN - O Pending
Unknown Defendant Chapter 7 OKLAHOMA CITY O On appeal
1511916 O Concluded
Discharged - 0.00
State Of Oklahoma vs ALEXANDER STATE TAX OKLAHOMA COUNTY O Pending
BEDNAR WARRANT CLERK O On appeal
1T11300173700 O Concluded
- 11,627.00

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

B No. Go to line 11.
O1 Yes. Fill in the information below.

  
     

‘Explain what happened

11. Within $0 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

M@ No

DO ses. Fill in the details.

  

Date action was
taken)

 

Describe the action the creditor took. ©

   

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

M@ No
Ol Yes

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a totai value of more than $600 per person?
M@ No

O Yes. Fill in the details for each gift.
‘Gifts with a total value, of more than $600 |: .

     

Describe the gifts. Dates you gave

avi Value:
_the gifts: 0” Oa

   

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Software Copyright (c) 1996-2019 Best Gase, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

Case: 19-12312 Doc:13 _ Filed: 06/20/19 Page: 37 of 64

Debtor1 Alexander Louis Bednar Case number (ifknown) 19-12312

14, Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
@ No

O ‘Yes. Fill in the details for each gift or contribution.
Gifts ‘or contributions to charities.that: total ‘Describe what youc contributed

  

 

    

    

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

HB No
O Yes. Fill in the details.

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

O No
@ Yes. Fillin the details.

 

Stephen A. Harry Attorney Fees June 2019 $2,500.00
3030 NW Expressway Suite 200

Suite 200
Oklahoma City, OK 73112
stephenaharry @sahlawoffice.com

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behaif pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

 
   
 
   

HM No

[1 Yes. Fill in the details.

Pakson wevsties Pane 2 ‘Date payment.
f x : ‘or transfer was

 

‘made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

M@ No
O Yes. Fill in the details.

  
 

  
 

     

Person Who: Received:7 ransfer ves. . > Description and value of Describe any. property:or ©
“Address Bs Property tr twansferred ‘payments received of. depts: made
nd : =: Pala | in exchange.
Person's relationship to you:.6:

 

 

Official Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy

Software Copyright (c} 1996-2019 Bast Case, LLC - www. bestcase.com

page 4

Best Case Bankruptcy

 

 
 

Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 38 of 64

Debtor1 Alexander Louis Bednar Case number (itknown) =19-42312

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficlary? (These are often called asset-protection devices.)

@ No
O Yes. Fil in the details.

‘Date: Transfer: facia 7

      

Description and vahie of the property transferred <<

  

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

@ No
Yes. Fill in nthe d details.

 

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

   
   

 
      

M No

O Yes. Fill in the details.

Name’ of. Fi Who else had access to it?: Describe the contents «. «
Address (vi Address tnumber, Stoet iy, oe ee

 

State and ZIP Code} aes

 

22. Have you stored property in a storage unit or place other than your home within 4 year before you filed for bankruptcy?

 

 
 

       

  

O No
M@ Yes. Fill in the details.
Name of Storage. recy ee le. Wie alse has or had access . ‘Describe the contents:
Address (nombres ity,
JER as os Sus State aie ZIP Code): EMSS Ths : oe Bo
North Penn Storage Debtor Mise Art and personal a No
Oklahoma City, OK 73112 property yes

 

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
for someone.

@ No
Cl Yes. Fill in the details.

  

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Bast Case Bankruptcy
Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 39 of 64

Debtor! Alexander Louis Bednar Case number gfknown) 19-12312

 

GEGSCHE Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

@ Environmental law means any federal, state, or local statute or reguiation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

H No
0 Yes. Fill in the details.

 

Govertimental-unit: - oes Environmental faw, if you’
Address: os State and know it:
ZIP Code} ae Se

   

     

25. Have you notified any governmental unit of any release of hazardous material?

H Ne
O Yes. Fill in the details.

 

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

HM No
O Yes. Fill in the details.

      

. Court or agency Es

   
 

‘Nature of the case

Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
ll A scle proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
WA member of a limited liability company (LLC) or limited liability partnership (LLP)
OA partner in a partnership
CZ An officer, director, or managing executive of a corporation
0 An owner of at least 5% of the voting or equity securities of a corporation
O_ No. None of the above applies. Go to Part 12.

M@ Yes. Check all that apply above and fill in the details below for each business.
‘Business Name. ; ee Describe the nature: cof the business o Employer identification number

 

     
   
 

 

 

sea) ns

Bednar Consulting Business ; Consulting EIN: 46-4241 454

 

13919-B North May Ave #217
Oklahoma City, OK 73134 Brenda Carpenter From-To
Official Form 107 Statement of Financial Affairs for Indlviduats Filing for Bankruptcy page 6

Software Copyright (c) 1996-2019 Bast Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 40 of 64
Debtor1 Alexander Louis Bednar Case number (ifknown} 1419-12342

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

@ No

O Yes. Fill in the details below.

Name Date lssued

  
  

nae
EENEHE Sign Below

{ have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up te 20 years, or both.

18 U.S.C. §§ 152, 1341, 1619, and 3571.

 

isi Alexander Louis Bednar

 

 

Alexander Louis Bednar Signature of Debtor 2
Signature of Debtor 1
Date June 20, 2019 Date

 

 

Did you attach additional pages to Your Staternent of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?
HNo

CJ Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

HNo

O Yes. Name of Person . Attach the Bankruptcy Petition Preparers Notice, Declaration, and Signature {Official Form 119).
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 41 of 64

Check as directed in lines 17 and 21

 

Fill in this information to identify your case:

According to the calculations required by this

 

 

Debtor 1 i
Alexander Louis Bednar Statement:
Debtor 2 O14. Disposable income is not determined under
(Spouse, if filing) 11 ULS.C. § 1325(b){3).
United States Bankruptcy Court for the: Western District of Oklahoma m2 Disposable income is determined under 11

 

S.C. § 1325(6)(3).
Case number 19-12312 U.S.C. § 1325(6)(3)

{iW known) O1 3. The commitment period is 3 years.

 

M4. The commitment period is 5 years.

 

 

 

O Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period 1215

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known).

Calculate Your Average Monthly Income

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

1. Whatis your marital and filing status? Check one only.
Hf Not married. Fill out Colurnn A, lines 2-11.
0) Married. Fill out both Columns A and B, lines 2-11.
at B
‘Debtor 2 or ®
ne non-filing : spouse: ~
2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
payroll deductions). $ 6,000.00 §
3. Alimony and maintenance payments. De not include payments from a spouse if
Column B is filled in. 0.00 $
4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Do not include payments from a spouse. Do not include payments
you fisted on line 3, 0.00 §
5. Net income from cperating 2 business,
profession, or farm
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses $ 0.00
Net monthly income from a business, profession, or farm $ 0.00 Copy here -> $ 0.00 §$
6. Net income from rental and other real property
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses $ 0.00
Net monthly income from rental or other real property $ 0.00 Copy hare > $ 0.00 $
Official Form 1220-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy

 

 

 
Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 42 of 64

Debtor1 Alexander Louis Bednar Case number (ifknown) 19-12312

 

  

7. Interest, dividends, and royalties $ 0.00
8. Unemployment compensation $ 0.00 $

 

Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:

For you $ 0.00

For your spouse $

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0.00 §

10. Income from all other sources not listed above. Specify the source and amount.
De not include any benefits received under the Social Security Act or payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism. If necessary, list other sources on a separate page and put the

 

 

 

 

 

 

 

 

 

 

 

 

 

total below.
$ 0.00 $
$ 0.00 6$
Total amounts from separate pages, if any. + $ 0.00 $
11. Calculate your total average monthly income. Add lines 2 through 10 for
each column. Then add the total for Cotumn A to the total for Column B. $ 6,000.00 |*$ $ 6,000.00
Total average
monthly income
Determine How to Measure Your Deductions from Income
12. Copy your total average monthly income from line 11. . . $ 6,000.00

 

+3, Calculate the marital adjustment. Check one:
M@ You are not married. Fill in 0 below.
O You are married and your spouse is filing with you. Fill in 0 below.

C] You are married and your spouse is not filing with you.

Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your
dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.

Below, specify the basis for excluding this income and the amount of income devoted to each purpose. if necessary, list additional
adjustments on a separate page.

If this adjustment does not apply, enter 0 below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$
$
+3
Total $ 0.00 Copy here=> - 0.00
14. Your current monthly income. Subtract line 13 from fine 12. $ 6,000.00
15. Calculate your current monthly income for the year. Follow these steps:
15a. Copy line 14 here=> $ 6,000.00
Multiply line 15a by 12 (the number of months in a year). x 12
15b. The result is your current monthly income for the year for this part of the fOr. o..........eescceesceeeccee eects $ 72,000.00
Official Form 122C-4 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bastcase.com Bast Case Bankruptcy
Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 43 of 64

pebtor1 Alexander Louis Bednar Casa number tifknown)  19-12312

 

16. Calculate the median family income that applies to you. Follow these steps:

16a. Fill in the state in which you live. OK
16b. Fill in the number of peopie in your household. 2
16c. Fill in the median family income for your state and size ofhousehold. ¢ 59,133.00

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

17. How do the lines compare?

17a. UO Line 15bis less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
11 U.S.C. § 1325(6)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable income (Official Form 122C-2).

17b. Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C. §
1325(b){3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 422C-2). On line 39 of that form, copy
your current monthly income from line 14 above.

EERE Catcuate Your Commitment Period Under 11 U.S.C. § 1325(b)}{4}

 

18. Copy your total average monthly income from line 11. - $ 6,000.00

19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you
contend that caiculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your
spouse's income, copy the amount from line 13.

19a. If the marital adjustment does not apply, fill in 0 on line 19a. -$ 0.60

 

19b. Subtract line 19a from line 18. $ 6,000.00

 

 

 

20. Calculate your current monthly income for the year. Follow these steps:

 

 

 

 

20a.Copyline19b $ 6,000.00
Multiply by 12 (the number of months in a year). x 12

20b. The result is your current monthly income for the year for this part of the form $ 72,000.00

20c. Copy the median family income for your state and size ofhousehold fromiine 16c 0 $ 59,133.00

 

 

 

21. How do the lines compare?

O Line 20b is tess than line 20c. Unless otherwise ordered by the court, on the top of page + of this form, check box 3, The commitment
period is 3 years. Go to Part 4.

Line 206 is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
commitment period is 5 years. Go to Part 4.

 

Sign Below
By signing here, under penalty of perjury | declare that the information on this statement and in any attachments is true and correct.

X fs! Alexander Louis Bednar

Alexander Louis Bednar
Signature of Debtor 1

Date June 20, 2019
MM/BD /YYYY

If you checked 17a, do NOT fill out or file Form 122C-2.
If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.

 

 

 

Official Form 122C-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 3
Software Copyright (c}) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 
Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 44 of 64

Fill in this information to identify your case:

Debtor 1 Alexander Louis Bednar

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court forthe: Western District of Okiahoma

 

Case number 19-12312

(if known) O Check if this is an amended filing

Official Form 122C-2
Chapter 13 Calculation of Your Disposable Income 04/19

To fill out this form, you will need your completed copy of Chapter 13 Statement of Your Current Monthly income and Calculation of
Commitment Period {Official Form 122C-1).

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form, Include the line number to which additional! information applies. On the top any
additional pages, write your name and case number (if known).

Calculate Your Deductions from Your Income

 

5. The | number of f people used ir in ‘determining: your r deductions from income

 

Fill in the number of people who could be claimed as exemptions on your federal income tax return,
plus the number of any additional dependents whom you support. This number may be different from 2
the number of people in your household.

 

 

 

    

a You must use t the IRS. National Standards to answer t 12. qu

    

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National

Standards, fill in the dollar amount for food, clothing, and other items. $ 1,288.00

7. Qut-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards, fill in
the doilar amount for out-of-pocket health care. The number of people is split into two categories—people who are under 65 and
people who are 65 or older—because older people have a higher IRS allowance for health car costs. If your actual expenses are
higher than this IRS amount, you may deduct the additional amount on line 22.

 

 

 

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income page 1
Software Copyright ic) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 45 of 64

Debtor? Alexander Louis Bednar Case number (ifknown)  19-12342

 

 

Ta, - Outofpocket health care ‘allowance per person $ 55
7b. Number of people who are under 65 x 2
7c. Subtotal. Muitiply line 7a by fine 7b. $ 410.00 Copyhere=>  §$ 110.00

   

7d. Out-of-pocket health care allowance per person $ 114

 

 

7e. Number of people who are 65 or older x 0
7f. Subtotal. Muitiply line 7d by fine 7e. $ 0.00 Copy here=> $ 0.00
7g. Total. Addline7candline 7f 0 $ 110.00 Copy total hera=> | $ 110.00

 

 

 

 

 

 

     

ou must use the IRS Locai Standards ta: answer the questions. in lines, 8-45.

Based on information from the IRS, the U. s. Trustee Program has divided the IRS Local Standard for housing for
bankruptcy purposes into two parts:

 

a Housing and utilities - Insurance and operating expenses
Housing and utilities - Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart. To find the chart, go online using the link specified in the

separate instructions for this form. This chart may also be available at the bankruptcy clerk's office.

8. Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5, ‘fill
in the dollar amount listed for your county for insurance and operating expenses.

9. Housing and utilities - Mortgage or rent expenses:

9a. Using the number of people you entered in line 5, fill in the dollar amount
listed for your county for mortgage or rent expenses.

558.00

$ 1,024.00

9b. Total average monthly payment for all mortgages and other debts secured by your home.

To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file
for bankruptcy. Next divide by 60.

 

-NONE- $

 

 

Copy Repeat this arnount
9b. Total average monthly payment $ 0.00 |nere=>  -$ 0.00 on fine 33a.

 

 

 

9c. Net mortgage or rent expense.

 

Subtract line 9b (tofal average monthly payment} from line 9a (mortgage Copy
or rent expense). If this number is less than $0, enter $0. $ #,024.00 |nere=> $ 1,024.00

 

 

 

10. Mf you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing Is incorrect and
affects the calculation of your monthly expenses, fill in any additional amount you claim. $ 0.00

Explain why:

 

 

Software Copyright (c) 1996-2019 Best Casa, LLC - www.besicase.com

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income page 2

 

Best Case Banknupicy

 
 

Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 46 of 64

19-12312

Casa number (if known)

Debtor’ Alexander Louis Bednar

 

 

11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

Hl 0. Go to line 14.
D 1. Go ta line 12.

D2 or more. Go to line 12.

12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area. $

more than two vehicles.

 

 

    

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

 

 

 

43. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for each vehicle below.
You may net claim the expense if you do not make any loan or lease payments on the vehicle. In addition, you may not claim the expense for

0.00

 

 

Official Form 122C-2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

‘Vehicle +: -: Describe Vehicle 1:
13a. Ownership or leasing costs using IRS Local Standard.,.........-.sccccsseseeeraseseereeneees $ 0.00
13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles.
To calculate the average monthly payment here and on line 13e, add all amounts that
are contractually due to each secured creditor in the 60 months after you file for
bankruptcy. Then divide by 60.
Name reditor for Vehicle.1
Copy Repeat this
Total Average Monthly Payment $ here => -$ 0.00 nea
13c. Net Vehicle 1 ownership or lease expense vopy net
cle
Subtract line 13b from line 13a. if this number is tess than $0, enter $0. ................... expense here
$ 0.00 |-, $ 0.00
‘Vehicle 2... Describe Vehicle 2:
13d. Ownership or leasing costs using IRS Local Standard... sees tees eeeeeeeeeeeeeetes $ 0.00
13e. Average monthly payment for alt debts secured by Vehicle 2. Do not include costs for
leased vehicles.
né of each creditor for Vehic
ropy Repeat this
Total average monthly payment $ -— 4 0.00 amount on line
13f. Net Vehicle 2 ownership or lease expense ony ret
Subtract line 13e from line 13d. if this number is less than $0, enter $0. ..............e expense here
$ 0.00 Jes $ 9.00
14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the 217.00
Public Transportation expense allowance regardless of whether you use public transportation. $ .
15. Additional public transportation expense: If you claimed 1 or more vehicles in line #1 and if you claim that you may
also deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may 0.00
not claim more than the IRS Local Standard for Public Transportation. $ "
Chapter 13 Calculation of Your Disposable Income page 3

Best Case Bankruptcy
 

Case: 19-12312 Doc:13 _ Filed: 06/20/19 Page: 47 of 64

Debtor1 Alexander Louis Bednar Case number (ifknown)  19-12312

 

the following IRS categories.

16. Taxes: The total monthly amount that you will actually pay for federal, state and local taxes, such as income taxes,
self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld from
your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12
and subtract that number from the total monthly amount that is withheld to pay for taxes.

Bo not include real estate, sales, or use taxes.
+7. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement
contributions, union dues, and uniform costs.
Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.
18. Life Insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are
filing together, include payments that you make for your spouse's term life insurance.
Do not include premiums far life insurance on your dependents, for a non-filing spouse's life insurance, or for any form
of life insurance other than term.

19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or
administrative agency, such as spousal or child support payments.
Do not include payments on past due obligations for spousal or child support. You will jist these obligations in line 35.

20. Education: The total monthly amount that you pay for education that is either required:
ll as a condition for your job, or
3 for your physically or mentally challenged dependent child if no public education is available for similar services.

21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
Do not include payments for any elementary or secondary school education.

22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care
that is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid
by a health savings account. Include only the amount that is more than the total entered in line 7.

Payments for health insurance or health savings accounts should be listed only in line 25.

23. Optional telephone and telephone services: The total monthly amount that you pay for telecommunication services
for you and your dependents, such as pagers, call waiting, caller identification, special tong distance, or business cell
phone service, to the extent necessary for your health and welfare or that of your dependents or for the production of
income, if it is not reimbursed by your employer.

Deo not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
expenses, such as those reported on line 5 of Official Form 122C-1, or any amount you previously deducted.

24. Add all of the expenses allowed under the IRS expense allowances.
Add lines 6 through 23. a
Additional xpense Deductions . These are additional deductions allowed by the Means Test...’
, Note: Do not include any. expense vatlowarices listed in-lines. 6-24,

 

 

 

25. Heaith insurance, disability insurance, and heatth savings account expenses. The monthly expenses for heaith
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or

 

your dependents.

Health insurance $ 0.00

Disability insurance $ 0.00

Health savings account +5 0.00

Total $ 0.00 Copy total here=>

 

 

 

Do you actually spend this total amount?
oO No. How much do you actualty spend?
a Yes $ a
26. Continued contributions to the care of household or family members. The actual monthly expenses that you will
continue to pay for the reasonable and necessary care and support of an elderty, chronically ill, or disabled member of

your household or member of your immediate family who is unable to pay for such expenses. These expenses may
include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b)

27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the
safety of you and your family under the Family Violence Prevention and Services Act or other federai laws that apply.

By law, the court must keep the nature of these expenses confidential.

 

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income
Software Copyright (¢} 1996-2019 Best Case, LLC ~ www.bestcase.com

 

 

$ 1,200.00
$ 0.00
$ 45.00
$ 200.00
$ 0.00
$ 0.00
$ 0.00
+3 0.00
$ 4,642.00

 

 

 

 

 

$ 0.00
$ 0.00
$ 0.00
page 4

Best Case Bankruptcy

 
 

Case: 19-12312 Doc:13 _ Filed: 06/20/19 Page: 48 of 64

Debtor! Alexander Louis Bednar Case number (ifknown) =19-12312

 

28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on
line 8.

If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
8, then fill in the excess amount of home energy costs

You must give your case trustee documentation of your actual expenses, and you must show that the additional
amount claimed is reasonable and necessary. $ 0.00

29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than
$170.83" per child) that you pay for your dependent children who are younger than 18 years old to attend a private or
public elementary or secondary school.

You must give your case trustee documentation of your actual expanses, and you must explain why the amount
claimed is reasonable and necessary and not already accounted for in jines 6-23.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment. 3 6.00

30, Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are
higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more
than §% of the food and clothing allowances in the IRS National Standards.

To find a chart showing the maximum additional allowance, go online using the link specified in the separate
instructions for this form. This chart may also be available at the bankruptcy clerk's office.

You must show that the additional amount claimed is reasonable and necessary. $ 0.00

31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial
instruments to a religious or charitable organization. 11 U.S.C. § 548(d)(3) and (4).

 

Do not include any amount more than 15% of your gross monthly income. $ 0.00
32. Add all of the additionai expense deductions. $ 0.00
Add lines 25 through 31.

 

 

 

   

‘Deductions for Debt Payment: my aS ABTS PRE Bete OES:
33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
loans, and other secured debt, fill in fines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide by 60.

Mortgages on your home

 

 

 

33a. Copyline 9bhere _ seececeentnceninentcenuneentieennen =>

Loans on your first two vehicles
33b.  Copyline 13p mere a 0.00
33c. Copy line 13e here = $ 0.00

 
 
 
 

Does payment.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘include:taxes :
orinsurance?
Ol No
-NONE- O Yes $
O No
O Yes $
Ol No
O ves + ¢
Copy
total
33e Total average monthly payment. Add lines 33a through 333d $ 0.00 | here=> | $ 0.00
Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income page §

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 49 of 64

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

debtor1 Alexander Louis Bednar Case number (ifknown) — 19-12312
34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
or other property necessary for your support or the support of your dependents?
Hi No. Go to line 35.
O Yes. State any amount that you must pay to a creditor, in addition to the payments
listed in line 33, to keep possession of your property (called the cure amounf}.
Next, divide by 60 and fill in the information below.
25 cMdentity property that secures thedebt © —_Total cure amount.
: EOE ty SEE Se : gee eos
Copy
total
Total | $ 0.00 |pere=> 3 0.00
35. Da you owe any priority claims - such as a priority tax, child support, or alimony - that
are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
O No. Goto line 36.
M@ Yes. Fill in the total amount of all of these priority claims. Do not include current or
ongoing priority claims, such as those you listed in line 19.
Total amount of allpast-due priority claims $ 129,500.00 +60 $ 2,158.33
36. Projected monthly Chapter 13 plan payment $ 800.00
Current multiplier for your district as stated on the list issued by the Administrative
Office of the United States Courts (for districts in Alabama and North Carolina} or by
the Executive Office for United States Trustees (for all other districts). 5.40
To find a list of district multipliers that includes your district, go online using the link specified in the
separate instructions for this form. This list may also be available at the bankruptcy clerk's office.
Copy total
Average monthly administrative expense $ 43.20 |nere=> § 43.20
37. Add all of the deductions for debt payment. $ 2,201.53
Add lines 33e through 36.
Total Deductions from Income: 0
38. Add ail of the allowed deductions.
Copy line 24, Ail of the expenses allowed under IRS
expenseallowances $ 4,642.00
Copy line 32, Alf of the additional expense deductions $ 0.00
Copy line 37, Ail of the deductions for debt payment +3 2,204.53
Total Geductions.......ccceccscssssscesescescscsseeesesscecseetssesatsnseeeeeeee tes $ 6,843.53 | Copy total here=> $ 6,843.53
Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income page 6
Best Case Bankruptcy

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com
 

Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 50 of 64

bebtor1 Alexander Louis Bednar Case number tifkrown) 19-12312

 

Determine Your Disposable Income Under 11 U.S.C. § 1325(b}{2)

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

39. Copy your total current monthly income from line 14 of Form 122C-1, Chapter 13
Statement of Your Current Monthly income and Calculation of Commitment Period. _ § 6,000.00
40. Fill in any reasonably necessary income you receive for support for dependent
children. The monthly average of any child support payments, foster care payments, or
disability payments for a dependent child, reported in Part | of Form 122C-1, that you
received in accordance with applicable nonbankruptcy law to the extent reasonably
necessary to be expended for such child. $ 0.00
41, Fill in all qualified retirement deductions. The monthly total of all amounts that your
employer withheld from wages as contributions for qualified retirement plans, as specified
in 11 U.S.C. § 541(b}{7) plus all required repayments of loans from retirement plans, as
specified in 11 U.S.C. § 362(b)(19). $ 0.00
42. Total of all deductions allowed under 14 U.S.C. § 707(b){2)(A). Copy line 38 here => = $ 6,843.53
43. Deduction for special circumstances. If special circumstances justify additional
expenses and you have no reasonable alternative, describe the special circumstances and
their expenses. You must give your case trustee a detailed explanation of the special
circumstances and documentation for the expenses.
3
$
$
Copy
Total | $ 0.00 | here=> $ 0.00
Copy
44, Total adjustments. Add lines 40 through 43. => |$ 6,843.53 | here=> -$ 6,843.53
45. Calculate your monthly disposable income under § 1325(b)(2). Subtract line 44 from line 39. $ +843.53
Change In Income or Expenses
46, Change in income or expenses. If the income in Form 122C- or the expenses you reported in this form
have changed or are virtually certain to change after the date you filed your bankruptcy petition and during the
time your case will be open, fill in the information below. For example, if the wages reported increased after
you filed your petition, check 122C-1 in the first column, enter line 2 in the second column, explain why the
wages increased, fill in when the increase occurred, and fill in the amount of the increase.
Form — tine’ ° ‘Reasonfarchange Lo SS. Date ofchange:  Increase-or... Amount of change:
we ee : oo ce SAPS He ne : i fe oo me ae a ‘decease? Ca fa
OO 1226-1 C1 increase
TO 1220-2 C1 Decrease $
C1 1220-1 CJ increase
D1 1220-2 CO Decrease $
OI 1226-1 C1 increase
C1 122¢-2 CO Decrease $
D1 122¢-1 CO increase
OD 1220-2 0 Decrease $
Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income page 7

Software Copyright (c}) 1996-2019 Bast Case, LLC - waww.bestcase.com Best Case Bankruptcy
Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 51 of 64

Debtor’? Alexander Louis Bednar Case number (ifknown) 19-12312

 

 

 

Par Sign Below

By signing here, under penalty of pequry you declare that the information on this statement and in any attachments is true and correct.

X is! Alexander Louis Bednar
Alexander Louis Bednar
Signature of Debtor 1

Date June 20, 2019
MM/DD /YYYY

 

 

Official Form 122C-2 Chapter 13 Calculation of Your Disposable Income page 8

Software Copyright (¢) 1996-2019 Best Case, LLG - www.bestcase.com Best Case Bankruptcy

 
 

Case: 19-12312 Doc: 13

Notice Required by 11 U.S.C. § 342(b) for

Individuals Filing for Bankruptcy (Form 2010)

Filed: 06/20/19

Page: 52 of 64

 

 

This notice is for you if:

 

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.

§ 101(8) as “incurred by an individuai
primarily for a personal, family, or

household purpose.”

 

 

 

The types of bankruptcy that are available to
individuals

Individuals who meet the qualifications may file under
one of four different chapters of Bankruptcy Code:

Chapter 7 - Liquidation
Chapter 11 - Reorganization

Chapter 12 - Voluntary repayment plan
for family farmers or
fishermen

Chapter 13 - Voluntary repayment plan
for individuats with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)
Softwara Copyright (¢) 1996-2019 Best Case, LLC - www.bestcase.com

 

Chapter 7: Liquidation
$245 filing fee
$75 administrative fee
+ $15 trustee surcharge
$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their debts
and who are willing to allow their nonexempt
property to be used to pay their creditors. The
primary purpose of filing under chapter 7 is to have
your debts discharged. The bankruptcy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts. Exceptions exist
for particular debts, and liens on property may still
be enforced after discharge. For example, a creditor
may have the right to foreclose a home mortgage or
repossess an automobile.

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge.

You should know that even if you file chapter 7 and
you receive a discharge, some debts are not
discharged under the law. Therefore, you may stil!
be responsible to pay:

most taxes;

most student loans;

domestic support and property settlement
obligations;

page 1
Best Case Bankruptcy
 

Case: 19-12312 Doc: 13

most fines, penalties, forfeitures, and criminal
restitution obligations; and

certain debts that are not listed in your bankruptcy
papers.

You may also be required to pay debts arising from:
fraud or theft;

fraud or defalcation while acting in breach of
fiduciary capacity;

intentional injuries that you inflicted; and

death or personal injury caused by operating a
motor vehicle, vessel, or aircraft while intoxicated
from alcohol or drugs.

If your debts are primarily consumer debts, the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain arnount.
You must file Chapter 7 Stfaternent of Your Current
Monthly Income (Official Form 122A—1) if you are an
individual filing for bankruptcy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state.

If your income is not above the median for your state,
you will not have to cornplete the other chapter 7 form,
the Chapfer 7 Means Test Calculation (Official Form
122A-2).

!f your income is above the median for your state, you
must file a second form —the Chapter 7 Means Test
Calculation (Official Form 1224-2). The calculations on
the form— sometimes called the Means Test—-deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors. If

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com

Filed: 06/20/19 Page: 53 of 64

your income is more than the median income fer your
state of residence and family size, depending on the
results of the Means Test, the U.S. trustee, bankruptcy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) of the Bankruptcy Code. Ifa
motion is filed, the court will decide if your case should
be dismissed. To avoid dismissal, you may choose to
proceed under another chapter of the Bankruptcy
Code.

If you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts,
subject to your right to exempt the property or a portion
of the proceeds from the sale of the property. The
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property. Exemptions may
enable you to keep your home, a car, clothing, and
household items or to receive some of the proceeds if
the property is sold.

Exemptions are not automatic. To exempt property,
you must list it on Schedule C: The Property You Claim
as Exempt (Official Form 106C). If you do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors.

 

Chapter 11: Reorganization

 

$1,187 _ filing fee

+ $550 administrative fee
$1,717 total fee

Chapter 11 is often used for reorganizing a business,
but is also available to individuals. The provisions of
chapter 11 are too complicated to summarize briefly.

page 2
Best Case Bankruptcy

 
 

Case: 19-12312 Doc: 13

 

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
or inaction may harm you. If you file without an attorney, you are still responsible for knowing and

following all of the legal requirements.

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Filed: 06/20/19 Page: 54 of 64

 

 

 

Chapter 12: Repayment plan for family
farmers or fishermen

 

$200 filing fee
+ $75 administrative fee
$275 total fee

Similar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.

 

Chapter 13: Repayment plan for
individuals with regular
income

 

$235 filing fee
+ $75 administrative fee
$310 total fee

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Under chapter 13, you must file with the court a plan
to repay your creditors all or part of the money that
you owe them, usually using your future earnings. If
the court approves your plan, the court will allow you
to repay your debts, as adjusted by the plan, within 3
years or 5 years, depending on your income and other
factors.

After you make all the payments under your plan,
many of your debts are discharged. The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations,

most student loans,

certain taxes,

debts for fraud or theft,

debts for fraud or defalcation while acting ina
fiduciary capacity,

most criminal fines and restitution obligations,

certain debts that are not listed in your
bankruptcy papers,

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts.

page 3
Best Case Bankruptcy

 
 

Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 55 of 64

A married couple may file a bankruptcy case
together—called a joint case. If you file a joint case and
each spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each notice,
unless you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). If you are filing a joint
case, both spouses must receive the briefing. With
limited exceptions, you must receive it within the 180
days before you file your bankruptcy petition. This

 

 

 

 

Bankruptcy crimes have serious consequences beng is usually conducted by telephone or on the
nternet.
If you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty In addition, after filing a bankruptcy case, you generally
of perjury—either orally or in writing—in must complete a financial management instructional
connection with a bankruptcy case, you may be course before you can receive a discharge. If you are
fined, imprisoned, or both. filing a joint case, both spouses must complete the
course.
All information you supply in connection with a
bankruptcy case is subject to examination by the You can obtain the list of agencies approved to provide
Attorney General acting through the Office of the both the briefing and the instructional course from:
U.S. Trustee, the Office of the U.S. Attorney, and http:/fjustice.gov/ust/ec/hapcpa/ccde/cc_approved. html
other offices and employees of the U.S. .
Department of Justice.
In Alabama and North Carolina, go to:
Make sure the court has your mailing address htto:/Awww.uscourts.gov/FederalCourts/Bankruptcy/
Bankruptcy Resources/ApprovedCredit
The bankruptey court sends notices to the mailing AndDebtCounselors.aspx.
address you list on Voluntary Petition for individuals
Filing for Bankruptcy (Official Form 101). To ensure If you do not have access to a computer, the clerk of
that you receive information about your case, the bankruptcy court may be able to help you obtain
Bankruptcy Rule 4002 requires that you notify the court the list.

of any changes in your address.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010) page 4

Software Copyright (c} 1996-2019 Best Case, LLC - ww.besicase.com Bast Case Bankruptcy

 
 

Case: 19-12312 Doc:13 _ Filed: 06/20/19 Page: 56 of 64

United States Bankruptcy Court
Western District of Oklahoma

Inte Alexander Louis Bednar Case No. 19-12312

 

Debtor(s) Chapter 13

 

CHAPTER 13 PLAN
O Cheek if this is an amended plan

1, NOTICES:

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate
that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that do not comply
with local rules and judicial rulings may not be confirmable.

in the following notice to creditors, you must check each box that applies.
To: Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified or eliminated.

You should read this plan carefully and discuss it with your attomey if you have one in this bankruptcy case. If you do not have an
attomey, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court.
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
3015, In addition, you must file a timely proof of claim in order to be paid under any plan.

 

 

 

The plan contains nonstandard provisions set out in Section 10. QO Yes No
The pian limits the amount of a secured claim based on a valuation of the collateral in accordance with Section 0 Yes No
5.C.(2}(b).

The plan avoids a security interest or lien in accordance with Section 9. Ci Ves M No

 

 

 

 

 

2. PAYMENTS TO THE TRUSTEE: The Debtor (or the Debtor’s employer) shall pay to the Trustee the sum of $2,264.00 per month for 60
months. If the plan payment structure is in the form of step payments, the payment structure is indicated below. Plan payments to the Trustee shall
commence on or before 30 days after the Chapter 13 Petition is filed. The Debtor shall turn over such additional funds as required by law and/or
any Court Order.

 

Step payments $

 

Minimum total of plan payments: $435,840.00

The Debtor intends to pay plan payments:
@ Direct or
O By wage deduction from employer of: 0 Debtor
D) Joint Debtor

Debtor's Pay Frequency: [ Monthly 0) Semi-monthly (24 times per CO Bi-weekly (26 times per year) [J Weekly @ Other
year)

Joint Debtor's Pay Frequency: 0 Monthly DO Semi-monthly (24 times per OC Bi-weekly (26 times per OWeekly Ml Other
year) year)

3. PLAN LENGTH: This plan is a 60 month plan.
4, GENERAL PROVISIONS:
a. As used herein, the term "Debtor" shall include both Debtors in a joint case.
b. Student loans are non-dischargeable unless determined in an adversary proceeding to constitute an undue hardship under 11 U.S.C. §523{a\(8).

c. The Trustee will make no disbursements to any creditor until an allowed proof of claim has been filed. !n the case of a secured claim, the party
filing the claim must attach proper proof of perfection of its security interest as a condition of payment by the Trustee.

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy

 
 

Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 57 of 64

d. Creditors not advising the Trustee of address changes may be deemed to have abandoned their claims,

e. All property shall remain property of the estate and shall vest in the Debtor only upon dismissal, discharge, conversion or other specific Order of
the Court. The Debtor shall be responsible for the preservation and protection of all property of the estate not transferred to and in the actual
possession of the Trustee.

f, The debtor is prohibited from incurring any debts except such debts approved pursuant to the Court’s directives or as necessary for medical or
hospital care.

5. DISBURSEMENTS TO BE MADE BY TRUSTEE:

A. ADMINISTRATIVE EXPENSES:
(1) Estimated Trustee's Fee: 6.3%
(2) Attorney's Fee (unpaid portion): $1,000.00 to be paid through plan in monthfy payments
(3) Filing Fee (unpaid portion): $None

 

 

B. PRIORITY CLAIMS UNDER 11 U.S.C. § 507:
(1) DOMESTIC SUPPORT OBLIGATIONS:
(a) Debtor is required to pay all post-petition domestic support obligations directly to the holder of the claim.

(b) The name(s) of the holder(s) of any domestic support obligation are as follows:

 

(c) Anticipated Domestic Support Obligation Arrearage Claims. Unless otherwise specitied in this Plan, priority claims under 11 U.S.C. §
507(a)(1) will be paid in full pursuant to 11 U.S.C. § £322(a)(2). These claims will be paid at the same time as secured claims, Any allowed
claim for a domestic support obligation that remains payable to the original creditor shall be paid in full pursuant to the filed claim, unless
limited by separate Court Order or filed Stipulation.

CO Arrearage shall be paid through wage assignment, pursuant to previous Order entered by a non-bankruptcy Court,

CO Arrearage shall be paid in full through the plan.

Name Estimated arrearage claim Projected monthly arrearage payment in plan
-NONE-

 

 

(d) Pursuant to §§ 507(a)(1)(B) and 1322(a)(4), the following domestic support obligation claims are assigned to, owed to, or recoverable by’
a governmental unit, and shall be paid as follows:

Claimant and proposed treatment:

 

(2) OTHER PRIORITY CLAIMS:

(a) Pre-petition and/or post-petition priority tax claims shail be paid in full pursuant to the filed claim unless limited by separate Court Order
or filed Stipulation.

Name Amount of Claim
-NONE-

 

(b) All other holders of priority claims listed below shall be paid in full as follows:

 

 

 

 

Name Amount of Claim
Internal Revenue Service $32,000.00
Jill Bednar $90,000.00
Oklahoma County Treasurer $4,000.00

 

 

C. SECURED CLAIMS:

(1) PRE-CONFIRMATION ADEQUATE PROTECTION: Pre-confirmation adequate protection payments to the following Creditors holding
allowed claims secured by a purchase money security interest in personal property shall be paid by the Trustee through the plan as provided below.
Adequate protection payments shall not be paid until the Creditor files a proof of claim, with proper proof of security attached.

Name Collateral Description Pre-Confirmation Monthly Payment
-NONE-

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case: 19-12312 Doc:13 _ Filed: 06/20/19 Page: 58 of 64
(2) SECURED DEBTS WHICH WILL NOT EXTEND BEYOND THE LENGTH OF THE PLAN:

(a) SECURED CLAIMS NOT SUBJECT TO VALUATION: Secured creditors with a purchase money security interest securing a debt

either incurred within the 910-day period preceding the filing of the bankruptcy petition where the collateral is a motor vehicle acquired for
personal use, or incurred within the 1-year period preceding the bankruptcy petition where the collateral is any other thing of value, shall be
paid in full with interest at the rate stated below. The amount stated on an allowed proof of claim controls over any contrary amount listed

below.
Name Collateral Description Estimated Amount of Monthly Payment Interest Rate
Claim
-NONE- %

 

(b} SECURED CLAIMS SUBJECT TO VALUATION: All other secured creditors, except secured tax creditors, shall be paid the proposed
secured value with interest in the amounts stated below. To the extent the proposed secured value exceeds the secured claim, only the claim
amount, plus interest shall be paid. Secured tax claims shall be paid as filed unless limited by separate Court Order.

NOTE: The valuation of real estate requires the filing of a motion to determine value and the entry of a separate Court Order before any
proposed secured value of real estate stated below may be approved.

Name Collateral Description Proposed Secured Value Monthly Payment Interest Rate
-NONE- %

(3) DEBTS SECURED BY PRINCIPAL RESIDENCE WHICH WILL EXTEND BEYOND THE LENGTH OF THE PLAN
(LONG-TERM DEBTS):

Name Collateral Description *Monthly Ist Post-petition *Estimated Amt of Interest on
Ongoing Pymt Payment Arrearage Atrearage
-NONE- %

*The “Ist post-petition payment” is the monthly ongoing mortgage payment which comes due between the petition date and the due date of the first
plan payment. The arrearage amounts, monthly ongoing payment, and Ist post-petition payment are estimated and will be paid according to the
amount stated on the claim unless objected to and limited by separate Court Order. The interest rate to be paid on the arrearage and the Ist
post-petition payment is reflected above.

(4) OTHER SECURED DEBTS WHICH WILL EXTEND BEYOND THE LENGTH OF THE PLAN (LONG-TERM DEBTS):

Name Collateral Description *Monthly Ongoing Est Post-petition *Estimated Amt of interest on
Pymt Payment Arrearage Arrearage

-NONE- %
*The “Ist post-petition payment” is the monthly ongoing payment which comes due between the petition date and the due date of the first plan
payment. The arrearage amounts, monthly ongoing payment, and Ist post-petition payment are estimated and will be paid according to the amount
stated on the claim unless objected to and limited by separate Court Order. The interest rate to be paid on the arrearage and the |st post-petition
payment is reflected above.
D. UNSECURED CLAIMS:

(1) Special Nonpriority Unsecured claims shall be paid in full plus interest at the rate stated below, as follows:

Name Amount of Claim Interest Rate
-NONE- %

(2) General Nonpriority Unsecured: Other unsecured creditors shall be paid pro-rata approximately 0.00 percent, unless the plan guarantees a
set dividend as follows:

Guaranteed dividend to non-priority unsecured creditors: $282.24
6. DIRECT PAYMENTS BY DEBTOR: The Debtor shall make regular payments directly to the following creditors:

Name Amount of Claim Monthiy Payment Collateral Description if Applicable
-NONE-

 

NOTE: Direct payment will be allowed only if the debtor is current on the obligation, the last payment on the obligation comes due after the last
payment under this plan, and no unfair preference is created by the direct payment.

7. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: The plan rejects all executory contracts and unexpired leases, except as follows:
3

Software Copyright (¢) 1996-2019 Best Case, LLC - www _bestcase.com Best Case Bankruptcy

 

 
Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 59 of 64

Name Description of Contract or Lease
-NONE-

 

8. SURRENDERED PROPERTY: The following property is to be surrendered to the secured creditor, with a deficiency aliowed, unless specified
otherwise. The Debtor requests the automatic stay be terminated as to the surrendered collateral upon entry of Order Confirming Plan or other Order

of the Court.

Name Amount of Claim Collateral Description
-NONE-

 

9. LIEN AVOIDANCE: No lien will be avoided by the confirmation of this plan. Liens may be avoided only by separate Court Order, upon proper
Motion including reasonable notice and opportunity for hearing.

Liens Debtor intends to avoid:

Name Amount of Claim Description of Property
-NONE-

 

10. NONSTANDARD PLAN PROVISIONS: Any nonstandard provision placed elsewhere in this plan is void.

 

 

D By checking this box certification is made by the Debtor, if not represented by an attorney, or the Attorney for Debtor, that the plan contains no
nonstandard provision other than those set out in this paragraph.

 

 

 

 

Date June 20, 2019 Signature /s/ Alexander Louis Bednar
Alexander Louis Bednar
Debtor

Date Signature
Joint Debtor

isi Stephen A. Harry

Attorney for Debtor(s) Signature
Stephen A. Harry 20499

3030 NW Expressway

Suite 206

Oklahoma City, OK 73112
405-384-8746

405-213-1486
stephenaharry@sahlawoffice.com

 

Software Copyright (c} 1996-2019 Best Case, LLC - www bestcase com Best Case Bankruptcy
“

Inre Alexander Louis Bednar

Case: 19-12312 Doc:13 Filed: 06/20/19 Page: 60 of 64

B2030 (Form 2030) (12/15)

United States Bankruptcy Court
Western District of Oklahoma

Case No. 19-12312
Debtor(s) Chapter 13

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

Pursuant to 11 U.S.C, § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s} in contemplation of or in connection with the bankruptcy case is as follows:

 

For legal services, I have agreed to accept $ 3,500.00
Prior to the filing ofthis statementI havereceived $  _—_——s«2, 500.00
Balance Due $ 1,000.00

 

The source of the compensation paid to me was:

O Debtor @ Other (specity): Part payment from Father of Debtor

The source of compensation to be paid to me is:

M@ Debtor O Other (specify):
@ [ have not agreed to share the above-discfosed compensation with any other person unless they are members and associates of my law firm.

C Ihave agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

in return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;

b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof,

d. [Other provisions as needed]
Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
522(f)(2)(A) for avoidance of liens on household goods.

By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
any other adversary proceeding; representation and negotiation of reaffirmation agreements and/or redemption

 

 

 

 

agreements.
CERTIFICATION
I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding.
June 20, 2019 fsi Stephen A. Harry
Date Stephen A. Harry 20499

Signature of Attorney

Stephen A. Harry

3030 NW Expressway

Suite 200

Oklahoma City, OK 73112
405-384-8746 Fax: 405-213-1486
stephenaharry@sahlawoffice.com
Name of law firm

 

 

Best Case Bankruptcy

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
 

Case: 19-12312

United States Bankruptcy Court
Western District of Oklahoma

Inre Alexander Louis Bednar

VERIFICATION OF CREDITOR MATRIX

Doc: 13 Filed: 06/20/19

Debtor(s)

Page: 61 of 64

 

 

The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.

Date: June 20, 2019

 

Date: June 20, 2019

 

Software Copyright (c) 1996-2019 Bast Case, LLC - waww.bestcase.com

is! Alexander Louis Bednar

 

Alexander Louis Bednar
Signature of Debtor

isi Stephen A. Harry

 

Signature of Attorney

Stephen A. Harry 20499

Stephen A. Harry

3030 NW Expressway

Suite 200

Oklahoma City, OK 73112
405-384-8746 Fax: 405-213-1486

Bast Casa Bankruptcy
 

Case: 19-12312 Doc:13 _ Filed: 06/20/19

ALBERTA ROSE JONES
PO BOX 2175
STILLWATER OK 74076

ALLIANCE LEGAL SOLUTION
501 S SHARON AMITY RD. SUITE 305
CHARLOTTE NC 28211

ATT
P.O. BOX 5001
CAROL STREAM IL 60197

BAER & TIMBERLAKE, P.C.
4200 PERIMETER CENTER DR. SUITE 100
OKLAHOMA CITY OK 73112

BALL MORSE LOWE
321 S BERRY
NORMAN OK 73072

CHRIS HARPER
825 E. 33RD
EDMOND OK 73013

CHRIST THE KING SCHOOL
1905 ELMHURST AVE
NICHOLAS HILLS OK 73120

CITY OF OKLAHOMA CITY
420 W. MAIN SUITE 200
OKLAHOMA CITY OK 73102

DR. RON SUTOR MD
3433 NW 56TH #660
OKLAHOMA CITY OK 73112

Page: 62 of 64
Case: 19-12312 Doc:13 _ Filed: 06/20/19

ECMC GROUP

111 WASHINGTON AVE SOUTH
SUITE 1400

MINNEAPOLIS MN 55401

FRANKLIN AMERICAN MORTGAGE

c/O BAER & TIMBERLAKE

420 PERIMETER CENTER DR. SUITE 100
OKLAHOMA CITY OK 73112

INTEGRIS BAPTIST MEDICAL CENTER
3300 NW EXPRESSWAY
OKLAHOMA CITY OK 73112

INTERNAL REVENUE SERVICE
SPECIAL PROCEDURES STAFF

55 NORTH ROBINSON, STOP 5024
OKLAHOMA CITY OK 73102

JENNIFER BYLER C/O ROD HEGGY
OKLAHOMA COUNTY DA

320 ROBERT S KERR RM 505
OKLAHOMA CITY OK 73102

JILL BEDNAR
1708 DORCHESTER
NICHOLS HILLS OK 73120

JOE FARRIS
2W. 2ND STREET SUITE 900
TULSA OK 74103

OG&E
PO BOX 24990
OKLAHOMA CITY OK 73124

OKLAHOMA BAR ASSOCIATION
1901 N LINCOLN BLVD.
OKLAHOMA CITY OK 73105

Page: 63 of 64
Case: 19-12312 Doc: 13

OKLAHOMA COUNTY TREASURER
320 ROBERT S KERR ROOM 307
OKLAHOMA CITY OK 73102

ONG
PO BOX 401
OKLAHOMA CITY OK 73101-0401

OTC
3700 N CLASSEN BLVD. # 200
OKLAHOMA CITY OK 73118

PERFORMANCE FOOD GROUP, INC
c/O BILL MALONE JR.

8650 SPICEWOOD SPRINGS
AUSTIN TX 78759

RADIOLOGY ASSOCIATES LLC
3330 NW 56TH ST

SUITE 206

OKLAHOMA CITY OK 73112

RICK WARREN

C/O OKLAHOMA COUNTY COURT CLERK
320 ROBERT S KERR 4TH FLOOR
OKLAHOMA CITY OK 73102

ST. ANTHONY HOSPITAL
1000 NORTH LEE STREET
OKLAHOMA CITY OK 73101-0205

STEVE MEADOR & ASSOCIATES
111 HARRISON AVE SUITE 101
OKLAHOMA CITY OK 73103

TOM FISHER

LEGACY DRUG PAUL'S VALLEY
111 W. GRANT AVE.

PAULS VALLEY OK 73075

Filed: 06/20/19

Page: 64 of 64
